Per Curiam
Petitioner has mailed to the Clerk of this Court, under the above entitled cause, a paper which he describes as a “Verified Motion for Appeal of Habeas Corpus (In Forma Pauperis).”
The Rules of this court provide for the initiation of an appeal by the filing in the Office of the Clerk of the court below, a praecipe designating what is to be embraced in the transcript. Rule 2-3. There is no provision made for the filing in this court of a Motion for Appeal. Such a motion presents nothing for determination by this court and the same is ordered stricken from the files.
Note. — Reported in 161 N. E. 2d 775.